[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 09-11187                    Oct. 19, 2009
                        Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK

                D. C. Docket No. 08-01623-CV-BBM-1

WARRANT EXCHANGE, LLC,

                                                                    Plaintiff,

SALMEH FODOR,

                                                  Interested Party-Appellant,


                                 versus

NETWORKD CORPORATION,
ASHLEY LEONARD,
EUGENE KIM,

                                                       Defendants-Appellees.



               Appeal from the United States District Court
                 for the Northern District of Georgia


                           (October 19, 2009)

Before TJOFLAT, MARCUS and ANDERSON, Circuit Judges.
PER CURIAM:

        This is an appeal of the final order of the district court, entered on

February 6, 2009, awarding $116,715.50 in sanctions against appellant Salmeh

Fodor, an attorney, and her client, in favor of appellees NetworkD Corporation,

Ashley Leonard, and Eugene Kim. In her brief, Foror advances several arguments

for the vacation of the final order and a remand of the case for further proceedings.

Fodor’s arguments are baseless and therefore merit no discussion. The final order

of the district court is, accordingly,

      AFFIRMED.




                                           2